       Case 1:20-cv-00484-JGK-DCF Document 77 Filed 08/27/20 Page 1 of 4
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




August 27, 2020
VIA ECF

The Honorable Debra C. Freeman
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

Re:    Jane Doe v. Darren K. Indyke and Richard D. Kahn, in their capacities as
       executors of the Estate of Jefferey E. Epstein, and Ghislaine Maxwell,
       No. 1:20-cv-00484-JGK-DCF

Dear Judge Freeman:

       We represent Defendants Darren K. Indyke and Richard D. Kahn, as Co-Executors
of the Estate of Jefferey E. Epstein (the “Co-Executors”), in the above-referenced action.
We write in response to the Letter Motion to Stay Proceedings (“Motion to Stay”) filed by
Defendant Ghislaine Maxwell. Doc. 69. As explained below, the Co-Executors consent
to the entry of a stay and join in the request that it apply to the entire proceeding.

       The Co-Executors agree that a complete stay of this action is appropriate under
the circumstances Ms. Maxwell sets forth in her Motion to Stay. Given (i) the readily
apparent, significant overlap between the criminal case and the allegations in the
Complaint that Plaintiff Jane Doe (“Plaintiff”) filed in this action, (ii) the fact that Ms.
Maxwell has been indicted and her trial has been scheduled, (iii) the decades that have
already elapsed since the allegations in the Complaint, (iv) the challenges Ms. Maxwell
has identified with regard to her participation in this action, and (v) the near certainty that
the resolution of Ms. Maxwell’s criminal matter will address the core issues presented in
this case, the interests of the parties, the Court, and the public all weigh in favor of the
entry of a stay. S.E.C. v. Downe, No. 92-cv-4092-PKL, 1993 WL 22126, at *14 (S.D.N.Y.
Jan. 26, 1993).

        A partial stay would unduly prejudice the Co-Executors’ ability to defend against
Plaintiff’s very serious claims in this action, in which she seeks recovery of tens of millions
of dollars in damages from Mr. Epstein’s Estate. Where, as here, one defendant is a
“central figure” in a civil case, but subject to a stay of discovery because of an ongoing
      Case 1:20-cv-00484-JGK-DCF Document 77 Filed 08/27/20 Page 2 of 4
The Honorable Debra Freeman
August 27, 2020
Page 2




criminal action, “[i]t would be unfair and prejudicial to the [remaining] defendants to require
them to continue with discovery without first having an opportunity to depose [the indicted
defendant] and receive any other information relating to [the indicted defendant] which
might otherwise be available to them.” Downe, 1993 WL 22126, at *14 (“Even a cursory
review of the complaint reveals that [the indicted defendant] is the central figure in this
action and, thus, the taking of [the indicted defendant’s] deposition will be critical for the
other defendants in this civil action. It in the absence of a stay.”)

        Here, Plaintiff’s Complaint identifies Ms. Maxwell as a central figure in the alleged
harm that is the subject of this dispute. In light of Mr. Epstein’s death and the decades
that have passed since the acts alleged in the Complaint, Ms. Maxwell’s testimony will
undoubtedly be crucial to the Estate’s ability to develop the facts and defend against
Plaintiff’s claims. It would be fundamentally unfair to force the Co-Executors to continue
defending this action without their having the opportunity to obtain and reference Ms.
Maxwell’s testimony, as well as any document production.

        A partial stay would also inflict unnecessary costs on all parties, all of which could
be avoided if this action is stayed for now and resumed following the resolution of Ms.
Maxwell’s criminal action. Because Ms. Maxwell is central to both Plaintiff’s claims and
the Co-Executors’ defenses, it is likely that additional discovery will be necessary once
her testimony is taken and documents are received from her. This will almost certainly
lead to duplicated expense and effort, particularly if it is necessary to re-depose witnesses
whose testimony is taken while Ms. Maxwell is unavailable. See Am. Express Bus. Fin.
Corp. v. RW Prof'l Leasing Servs. Corp., 225 F. Supp. 2d 263, 265–66 (E.D.N.Y. 2002)
(stayed as to all defendants “because [indicted defendants] are central figures in the
instant action, a partial stay as to the individual defendants could lead to duplicative
depositions because the plaintiff may need to re-depose certain individuals depending on
the testimony given by [indicted defendants].”); Volmar Distributors, Inc. v. New York Post
Co., 152 F.R.D. 36, 41–42 (S.D.N.Y. 1993) (“[indicted defendants] are the central figures
in this case with the central issue …. Because of the importance of their testimony, a
partial stay may lead to duplicative depositions.”); Downe, 1993 WL 22126, at *14 ( “a
partial stay would lead to duplicative depositions since, once the partial stay is lifted and
[the indicted defendant] is deposed, the defendants would probably find it necessary to
conduct a second deposition of individuals who were deposed prior to [the indicted
defendant]'s deposition. Thus, a partial stay would likely result in additional expenses for
the parties without expediting the discovery process.”). Because this duplication could
be avoided by staying the entire proceeding, a complete stay is appropriate in this matter.
See, e.g., Downe, 1993 WL 22126, at *14 (“the Court, in the interest of fairness and
avoidance of duplication of effort, will stay all discovery in this action” (emphasis in
original)).

       A stay here is particularly appropriate because Plaintiff will still be able to pursue
the resolution of her claims through the fully independent Epstein Victims’ Compensation
       Case 1:20-cv-00484-JGK-DCF Document 77 Filed 08/27/20 Page 3 of 4
The Honorable Debra Freeman
August 27, 2020
Page 3




Program (the “Compensation Program”). During our telephonic conference with Your
Honor on August 5, 2020, Plaintiff’s counsel represented that they “do plan to at some
point participate in” the Compensation Program but that they “just have not submitted
anything yet.” Although staying one’s civil case, if any, is not a Compensation Program
requirement, excluding the lawsuits filed in the last 48 hours, Plaintiff stands alone in
having failed to request that a stay be entered by this Court.1 Plaintiff, by participating in
the Compensation Program while the stay is in place, may resolve her claims and thus
obviate the need to litigate further.

       None of these concerns are speculation. Just yesterday, Ms. Maxwell served the
other parties to this action with initial disclosures that indicate, among other things:

        The United States Attorney’s Office has provided F.R.Crim.P. 16 discovery
        to Ms. Maxwell pursuant to a Protective Order that prohibits disclosure of
        the information to any third parties and, under the terms of the Protective
        Order, use of the discovery by Ms. Maxwell is restricted to her defense in
        United States v. Maxwell, 20 Cr. 330 (AJN). Ms. Maxwell, because of the
        Protective Order, cannot take any position regarding the content of the
        discovery and whether the discovery contains any witnesses or information
        relevant to any disputed facts alleged in the pleadings. Ms. Maxwell directs
        any interested party to government counsel of record in United States v.
        Maxwell, 20 Cr. 330 (AJN) for any further inquiry regarding this information.

Requiring the Co-Executors to proceed in any fashion in this matter, without their having
obtained and reviewed such critical information, is untenable. In addition, Ms. Maxwell’s
counsel’s difficulties in communicating with their client have already required the
rescheduling and extensions of deadlines. See Doc. 66. A partial stay would not resolve
these issues, thereby greatly increasing the likelihood of further complications and delay.

       Accordingly, for the reasons set forth above, the Co-Executors consent to the entry
of a stay and join in the pending request that it apply to the entire proceeding.




1 On August 13, 2020, the Hon. J. Paul Oetken entered a stipulated stay in an action against the Co-
Executors which is currently assigned to Magistrate Lehrburger. Kaufman v. Indyke, et al. (1:20-cv-05069-
JPO-RWL) at Doc. 17. It is our understanding that all actions against the Co-Executors are to be assigned
to Your Honor. In this regard, it also bears mentioning that the two actions filed yesterday, which have
been assigned to the Hon. John G. Koeltl and the Hon. Louis L. Stanton, have not yet been assigned to a
Magistrate Judge. See Doe 1001 v. Indyke et al (1:20-cv-06904-JGK) and Doe 1002 v. Indyke et al (1:20-
cv-06906-LLS). The pro se complaint filed today against Ms. Maxwell, which names Mr. Epstein instead
of the Estate, has not been assigned at all. Vernon v. Maxwell, et al. (1:20-cv-06928-UA).
      Case 1:20-cv-00484-JGK-DCF Document 77 Filed 08/27/20 Page 4 of 4
The Honorable Debra Freeman
August 27, 2020
Page 4




Very truly yours,


/s/ Bennet J. Moskowitz
Bennet J. Moskowitz



cc:    All counsel of record
